Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's submission filed on 7/18/2022 has been entered.  Claims 1-3 and 6-15 are pending.
 Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive.
On page 8 of the Remarks, the Applicant requests withdrawal of the 35 U.S.C. § 101 rejection of the claim 15 in view of the amendment to claim 15 .
In response, the Examiner respectfully disagrees and submits that the amendment to the claim 15 does not definitely identify the computing unit of the first computing unit and/or the second computing unit as hardware thus does not put the claim 15 into one of the four categories of patent eligible subject matter.  The Examiner suggests the Applicant to include one or more hardware processors in the claim 15, for example, a computing unit of a first entity, wherein the computing unit of the first entity comprises a hardware processor.
On pages 8-9 of the Remarks, the Applicant argues that Ollikainen et al. fail to disclose a method comprising clustering a token set associated with the first entity by dividing the token set into at least two clusters for forming at least two token subsets corresponding to said at least two clusters. Ollikainen et al. additionally fail to disclose that the active cluster is one of said at least two clusters.
In response, the Examiner respectfully disagrees and submits that Ollikainen discloses a system and/or method that manages a plurality of digital token sets comprising item-related token sets, which corresponds to the claimed “a token set including at least one token associated with the first entity”, and user-related token sets, which corresponds to the claimed “a token set including at least one token associated with the at least one second entity”, for search and matching purposes.  Ollikainen discloses receiving a target token set associated with a target entity or the user-related token set, and conducting a search among a plurality of repositories to find a number of best matching token sets of items by comparing the target token set or user-related token set to the item-related token sets to determine an optimal or nearly optimal recommendation choice via a neighborhood-based or local search (¶ [0032], [0037]-[0041]), wherein the determining the optimal or nearly optimal choice incorporates a clustering method, for example, K-means clustering for computing optimized allocation of token sets (¶ [0045]-[0047], [0097]).  Ollikainen clearly discloses that the K-means clustering includes cluster splitting and cluster merging (¶ [0097]); thus, Ollikainen at least discloses “clustering a token set associated with the first entity by dividing the token set into at least two clusters for forming at least two token subsets corresponding to said at least two clusters”.  Ollikainen also discloses reassignment of the item-related tokens or clusters in the repositories, for example, determining that the existing assignment of the token set or clusters is different from the just determined optimal clusters and moving the existing token set or clusters to the determined partial repository or sending the set data or clusters form an originating repository/ser to a recipient, etc. (¶ [0089]-[0099]). Ollikainen clearly discloses determining an active cluster associated with the first entity, the active cluster being one of said at least two clusters.
On pages 8-9 of the Remarks, the Applicant argues that Ollikainen et al. fail to disclose receiving information on said one or several tokens from the computing unit of the at least one second entity, wherein the information is received from a primary cluster associated with the at least one second entity, wherein the primary cluster is a cluster comprising the most tokens or a previously utilized cluster during previous token-based information exchange event or a cluster with highest density according to independent claim 1.
In response, the Examiner respectfully disagrees and submits that, as discussed above, Ollikainen discloses receiving a target token set associated with a target entity or the user-related token set, and conducting a search among a plurality of repositories to find a number of best matching token sets of items by comparing the target token set or user-related token set to the item-related token sets to determine an optimal or nearly optimal recommendation choice via a neighborhood-based or local search (¶ [0032], [0037]-[0041]), wherein the determining the optimal or nearly optimal choice incorporates a clustering method, for example, K-means clustering for computing optimized allocation of token sets (¶ [0045]-[0047], [0097]).  Thus Ollikainen at least discloses searching the data by comparing one or more clusters from the user-related token with the one or more clusters from the item-related token sets stored in the database.  Ollikainen further defines that during the searching procedure, similar item-related tokens or clusters are initially searched at a plurality of mutually distant positions for finding at least coarser matches with the target token set or the user-related token or clusters, then at the selected position(s) where so far best match or matches were found, the search may be then more locally continued with a finer resolution or increased spatial resolution (¶ [0100]-[0101]); in other words, result of the search is selecting and matching the finest resolution or the most/highest density of the target token set or the user-related token or cluster with best matches of the item-related tokens or clusters stored in the database.  As such, Ollikainen clearly discloses receiving information on one or several tokens from the user, wherein the information is received at least from a cluster comprising the most tokens or a cluster with highest density.
On pages 10-11 of the Remarks, the Applicant argues that the teachings of Ollikainen et al. would have been led away from the presently claimed invention. Ollikainen et al., at paragraph [0045], describes clustering in which token sets are allocated among the partial repositories. Furthermore, Ollikainen et al. state that there may be K partial repositories to which N (>K) token sets shall be allocated by the clustering algorithm. It is clear that the token set of Ollikainen et al. is not divided into subsets as in the presently claimed invention, but rather that token sets are combined and (re-)allocated to repositories, as explained above. Furthermore, paragraph [0038] of Ollikainen et al. presents that a search among a number of partial repositories is conducted. In contrast, the presently claimed invention utilizes a primary cluster being a cluster comprising the most tokens or a previously utilized cluster during previous token-based information exchange event or a cluster with highest density. Thus, Ollikainen et al. would not have suggested arriving at the presently claimed invention.  
In response, the Examiner respectfully disagrees and submits that, as discussed above, Ollikainen discloses determining the optimal or nearly optimal search by incorporating K-means clustering that dividing the data into smaller clusters and searching the best match or the most density cluster of the user request information with the finest resolution of stored data that reads on the claimed limitations.  Therefore, the Applicant’s argument that Ollikainen teaches away the claimed limitations is found not persuasive.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim 15 does not fall within at least one of the four categories of patent eligible subject matter because the claim 15 directs to a system comprising computing unit of a first entity and computing unit of a second entity which are broadly interpreted as computing program or software, and the claim does not recite any hardware; therefore, the claim 15 is interpreted as software per se which is not one of the four statutory subject matters: new and useful process, machine, manufacture or composition of matter.  Thus the claim 15 is directed to non-statutory subject matter. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-7 and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ollikainen et al. (US 2015/0358165 hereinafter Ollikainen).
Regarding claim 1, Ollikainen discloses a method for token-based information exchange between a computing unit of a first entity and a computing unit of at least one second entity, wherein the method comprises: 
- obtaining a token set including at least one token associated with the first entity and a token set including at least one token associated with the at least one second entity, wherein each entity is associated with at least one token set (FIG. 1-4, ¶ [0032]; i.e. obtaining the user-related token set and item related token set), 
- clustering the token set associated with the first entity by dividing the token set into at least two clusters for forming at least two token subsets corresponding to said at least two clusters (FIG. 1-4, ¶ [0045]-[0047]; i.e. clustering/re-clustering the token sets to the partial repositories), 
- requesting information on one or several tokens associated with the at least one second entity from the computing unit of the at least one second entity (FIG. 1-4, ¶ [0037]-[0039]; i.e. receiving a query for recommendations or other data indicative of a target token set), 
- receiving information on said one or several tokens from the computing unit of the at least one second entity (FIG. 1-4, ¶ [0037]-[0039]; i.e. receiving the response including the token sets), wherein the information is received from a primary cluster associated with the at least one second entity (FIG. 1-4, ¶ [0032], [0038]), wherein the primary cluster is the cluster comprising the most tokens or a previously utilized cluster during a previous token-based information exchange event or a cluster with highest density (FIG. 1-4, ¶ [0100]- [0101]),
- determining an active cluster associated with the first entity, the active cluster being one of said at least two clusters (FIG. 1-4, ¶ [0039], [0089]-[0099]; i.e. determining the current existing token set is different from the just determined optimal one) and 
- modifying the token subset associated with the determined active cluster of the first entity at least partly with information on the received one or several tokens associated with the second entity (FIG. 1-4, ¶ [0023]-[0024], [0097]-[0099]; i.e. updating the token set based on the interacting information between the entities).
Regarding claim 2, Ollikainen discloses the method of claim 1, wherein the clustering further comprises clustering the token set associated with the at least one second entity (FIG. 1-4, ¶ [0024], [0047]).
Regarding claim 3, Ollikainen discloses the method of claim 1, wherein the determining comprises determining the active cluster based on the received information on said one or several tokens or based on the previously determined active cluster (FIG. 1-4, ¶ [0089], [0097]).
Regarding claim 6, Ollikainen discloses the method of claim 1, wherein the clustering comprises calculating mean value, standard deviation and linear correlation of the token set or token subset or sets or subsets (FIG. 1-4, ¶ [0098]-[0099]).
Regarding claim 7, Ollikainen discloses the method of claim 6, wherein the clustering comprises selecting the closest tokens as seed centroids for clustering, wherein the seed centroids are the closest tokens to the points having distance equal to the standard deviation from the mean value (FIG. 1-4, ¶ [0098]-[0099]).
Regarding claim 10, Ollikainen discloses the method of claim 1, comprising - sending information on one or several tokens in response to the requesting depending on a status of the first entity, wherein a stored information on previously sent information on said one or several tokens is being utilized in the sending of said information (FIG. 1-4, ¶ [0023]-[0024], [0032]).
Regarding claim 11, Ollikainen discloses the method according to claim 10, wherein the status of the first entity is anonymous or registered (FIG. 1-4, ¶ [0023]-[0024], [0089]).
Regarding claim 12, Ollikainen discloses the method according to claim 10, wherein the sending comprises sending different information on one or several tokens with respect to the stored information on previously sent information on said one or several tokens in case the status of the entity is anonymous (FIG. 1-4, ¶ [0023]-[0024], [0089]).
Regarding claim 13, Ollikainen discloses the method according to claim 10, wherein the sending comprises sending the same information on one or several tokens with respect to the stored information on previously sent information on said one or several tokens in case the status of the entity is registered (FIG. 1-4, ¶ [0023]-[0024], [0089]).
Regarding claim 14, Ollikainen discloses a computing unit for token-based information exchange with at least one other computing unit of at least one second entity, wherein the computing unit comprises communication means for exchanging information with at least one other computing unit, memory unit for storing portions of computer code containing instructions to be executed by a processing unit (FIG. 1-4), and wherein the processing unit is configured to: 
- obtain a token set including at least one token associated with the first entity and a token set including at least one token associated with the at least one second entity, wherein each entity is associated with at least one token set (FIG. 1-4, ¶ [0032]; i.e. obtaining the user-related token set and item related token set), 
- cluster the token set associated with the first entity by dividing the token set into at least two clusters for forming at least two token subsets corresponding to said at least two clusters (FIG. 1-4, ¶ [0045]-[0047]; i.e. clustering/re-clustering the token sets to the partial repositories), 
- request information on one or several tokens associated with the at least one second entity from the computing unit of the at least one second entity (FIG. 1-4, ¶ [0037]-[0039]; i.e. receiving a query for recommendations or other data indicative of a target token set), 
- receive information on said one or several tokens-from the computing unit of the at least one second entity (FIG. 1-4, ¶ [0037]-[0039]; i.e. receiving the response including the token sets), wherein the information is received from a primary cluster associated with the at least one second entity (FIG. 1-4, ¶ [0032], [0038]), wherein the primary cluster is the cluster comprising the most tokens or a previously utilized cluster during a previous token-based information exchange event or a cluster with highest density (FIG. 1-4, ¶ [0100]- [0101]),
- determine an active cluster associated with the first entity (FIG. 1-4, ¶ [0039], [0089]-[0099]; i.e. determining the current existing token set is different from the just determined optimal one), the active cluster being one of said at least two clusters,
- modify the token subset associated with the determined active cluster of the first entity at least partly with information on the received one or several tokens associated with the second entity (FIG. 1-4, ¶ [0023]-[0024], [0097]-[0099]; i.e. updating the token set based on the interacting information between the entities).
Regarding claim 15, Ollikainen discloses a system comprising 
- a computing unit of a first entity (FIG. 1-4), 
- a computing unit of at least one second entity (FIG. 1-4), 
- the computing units of said entities are configured to exchange information utilizing tokens (FIG. 1-4), wherein, in the system 
- token sets are configured to be obtained by said computing units for associating with said entities (FIG. 1-4, ¶ [0032]; i.e. obtaining the user-related token set and item related token set), 
- said token sets of the computing unit of the first entity is configured to be clustered by dividing the token set into at least two clusters, by the respective computing unit for forming at least two token subsets corresponding to said at least two clusters (FIG. 1-4, ¶ [0045]-[0047]; i.e. clustering/re-clustering the token sets to the partial repositories), 
- information on one or several tokens associated to the at least one second entity from the computing unit of the at least one second entity is configured to be requested (FIG. 1-4, ¶ [0037]-[0039]; i.e. receiving a query for recommendations or other data indicative of a target token set), wherein the information is received from a primary cluster associated with the at least one second entity (FIG. 1-4, ¶ [0032], [0038]), wherein the primary cluster is the cluster comprising the most tokens or a previously utilized cluster during a previous token-based information exchange event or a cluster with highest density (FIG. 1-4, ¶ [0100]- [0101]),
- information on the one or several tokens from the computing unit of the at least one second entity is configured to be received by the computing unit of the first entity (FIG. 1-4, ¶ [0037]-[0039]; i.e. receiving the response including the token sets), 
- one of the clusters of the first entity is configured, by the computing unit of the first entity, to be determined as an active cluster, the active being one of said at least two clusters (FIG. 1-4, ¶ [0039], [0089]-[0099]; i.e. determining the current existing token set is different from the just determined optimal one), 
- the token subset associated with the active cluster of to the first entity at least partly with information of the received token associated to the at least one second entity are configured to be modified by the computing unit of the first entity (FIG. 1-4, ¶ [0023]-[0024], [0097]-[0099]; i.e. updating the token set based on the interacting information between the entities), and 
- the modified token subset is configured to be utilized in a service (FIG. 1-4, ¶ [0023],[0037], [0071]; i.e. query for recommendation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ollikainen et al. (US 2015/0358165 hereinafter Ollikainen) in view of Chourey (US 2015/0066591).
Regarding claim 8, Ollikainen discloses the method of claim 1, wherein the obtaining further comprises - obtaining a no-action token set including at least one token associated with the at least one second entity (FIG. 1-4, ¶ [0032]), - storing said information on said one or several tokens in connection with the at least one second entity (FIG. 1-4, ¶ [0037], [0071]), and - modifying the no-action token set associated with the at least one second entity at least partly with stored information on the received one or several tokens associated with the second entity.
Ollikainen does not explicitly disclose determining an inactivity period; and detecting occurrence of the inactivity period during which no token-based information exchange between the computing units of the first and at least one second entities has taken place after said requesting information on said one or several tokens (FIG. 1-4, ¶ [0023]-[0024], [0097]-[0099]).
However, Chourey discloses determining an inactivity period (¶ [0037); and detecting occurrence of the inactivity period during which no token-based information exchange between the computing units of the first and at least one second entities has taken place after said requesting information on said one or several tokens (¶ [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Chourey‘s teaching into Ollikainen in order to manage the interaction between users and digital business services to generate qualified business lead (Chourey, ¶ [0006]-[0008]).
Regarding claim 9, Ollikainen in view of Chourey discloses the method of claim 8, wherein the inactivity period is determined to be a fixed duration, or a statistical value based on all observed inactivity periods of a particular user or on observed inactivity periods of all users (Chourey, ¶ [0037]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI D NGUY whose telephone number is (571)270-7311. The examiner can normally be reached Monday-Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8311.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.D.N/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435